In the

United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 07-2303

R OGER A. C RAFT,
                                              Plaintiff-Appellant,
                               v.

M ICHAEL J. A STRUE, Commissioner of
Social Security,

                                             Defendant-Appellee.
                        ____________
         A ppeal from the United States District Court
     for the Northern District of Illinois, Eastern Division.
          N o. 05 C 1569— Blanche M . M anning, Judge.
                        ____________

    A RGUED JANUARY 24, 2008—D ECIDED A UGUST 22, 2008
                        ____________



 Before P OSNER, R IPPLE, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Roger Craft filed an application
in August 2001 for Disability Insurance Benefits (“DIB”)
and an application in September 2001 for Supplemental
Security Income (“SSI”), alleging a disability due to
diabetes mellitus and affective/mood disorders. Both
claims were denied initially and upon reconsideration.
2                                                   No. 07-2303

Craft timely requested a hearing before an Administra-
tive Law Judge (“ALJ”), which was held on October 7,
2003. The ALJ determined that Craft did not qualify for
DIB or SSI because he could perform a significant
number of jobs despite his limitations. The Appeals
Council denied review of the ALJ’s decision. The district
court affirmed the ALJ’s decision and denied Craft’s
motion to alter or amend the judgment. Upon review, we
conclude that the ALJ erred in evaluating Craft’s mental
impairments and in making the credibility determination;
accordingly, we reverse.


                       I. Background
  In 1994, Craft was injured at work when a forklift
crushed his left foot. He experienced pain in his foot for the
next three years, at which time his podiatrist, Dr.
Santangelo, referred him to neurologist Dr. Sicotte. Dr.
Sicotte noted that Craft had decreased sensation and
strength in his foot, and the results of an EMG nerve
conduction test indicated a neuropathy which was
sensory in nature.1 He did not have wide-spread


1
   Neuropathy is a nerve injury and can be sensory, motor, or
autonomic in nature. A sensory neuropathic injury results in the
sensation of pain, numbness, tingling, or burning. The sensation
often begins in the feet and progresses toward the center of the
body as the condition worsens. See Peripheral Neuropathy,
http://www.nlm.nih.gov/medlineplus/ency/article/000593.htm
(last visited July 17, 2008). Neuropathy is also a common
                                                   (continued...)
No. 07-2303                                                            3

peripheral neuropathy. In May 1998, Craft underwent an
operation on his foot, and he continued to see his podiatrist
regularly until discharged from post-operative care in
August 1998. Craft was also diagnosed with Type I diabe-
tes mellitus in May 1998, after complaining of thirst,
frequent urination, weight loss, and blurred vision.2
  Craft’s medical records do not indicate that he visited
any doctors in 1999, but he visited Dr. Nichols for his
diabetes once in September 2000. Craft applied for dis-
ability in August 2001, at the age of forty-two. On Septem-
ber 25, 2001, Craft reported to the emergency room at Cook
County Hospital, complaining of muscle pain, frequent
urination, thirst, weight loss, and weakness for the previ-
ous six months. He was given insulin and released. On
October 19, 2001, Dr. Rodriguez completed a physical
assessment form, finding that Craft suffered from
diabetes, was twenty percent limited in several areas of
physical activity, and had mild mental impairments. He
was hospitalized on the same day and diagnosed with
hyperglycemia secondary to medicine noncompliance.
Craft reported that he had not been taking his medication
due to unpleasant side effects and an inability to afford
the medication.



1
   (...continued)
complication of diabetes. See Diabetic Neuropathy, http://
w w w .nlm .nih.go v /m ed l i n e p l u s/ e n c y /article/000 69 3.htm
(last visited July 17, 2008).
2
  The record does not indicate that Craft had a primary care
physician, but he typically visited Cook County Hospital and
the VISTA Health Center of Cook County for his medical needs.
4                                                 No. 07-2303

  On October 23, 2001, Dr. Shaikh examined Craft at the
request of Disability Determination Services (“DDS”); Craft
again reported that he had previously stopped taking
his medication because he could not afford it. Dr. Shaikh
noted that Craft had uncontrolled diabetes, scabbing on
his left leg and varicose veins in both legs, decreased
range of motion in his left knee, hip pain with normal
range of motion, early retinopathy,3 neuropathy in the
left hand, loss of sensation in the left foot and lower third
of the leg, and decreased memory. Dr. Frey completed a
psychiatric examination of Craft on the same day, also at
the request of DDS. Dr. Frey noted Craft’s physical and
mental complaints and diagnosed him with dysthymic
disorder.4
  On November 29, 2001, a non-examining state agency
psychiatrist, Dr. Tomassetti, completed a Psychiatric
Review Technique Form and a mental Residual Functional
Capacity evaluation. Dr. Tomassetti noted that Craft had
dysthymic disorder, he had mild impairments in three
areas of mental functional limitation, and he was moder-
ately limited in several areas relevant to his ability to work.



3
  Retinopathy is damage to the retina of the eye and can be
caused by long-term or poorly controlled diabetes. Retinopathy
results in blurry vision and can cause blindness. See Diabetic
Retinopathy, http://www.nlm.nih.gov/medlineplus/ency/article/
001212.htm (last visited July 17, 2008).
4
   Dysthymia is a chronic form of depression. See Dysthymia,
http://www.nlm.nih.gov/medlineplus/ency/article/000918.htm
(last visited July 17, 2008).
No. 07-2303                                              5

  Craft visited Dr. Rodriguez again on December 31, 2001,
and received prescriptions for his diabetes and neuropathy.
He visited a doctor to complain that his diabetes medica-
tion was not working on April 4, 2002, and he was pre-
scribed a different medicine. On May 4, 2002, Craft visited
a doctor to complain about additional symptoms associ-
ated with his new medicine. He visited a doctor again on
May 20, 2002, at which time his glucose levels were
elevated.
  On June 27, 2002, Craft complained about pain in his
extremities, which the doctor noted might indicate neurop-
athy. He was again diagnosed with probable diabetic
neuropathy on July 27, 2002, after he complained about
pain in his extremities. On September 19, 2002, he com-
plained of severe leg pain and an inability to sleep. On
November 14, 2002, he was diagnosed with peripheral
neuropathy, and he received another prescription for his
neuropathy on February 13, 2003.
   Dr. Dang performed a psychiatric examination of Craft
by request of DDS on May 9, 2003. Dr. Dang diagnosed
Craft with dysthymia and noted that Craft experienced
depression, anger, difficulty with concentration, and
tiredness. Dr. Dang completed a mental analysis form
for Craft’s ability to do work-related activities, and he
found Craft to have mild and moderate limitations in
several areas. On July 7, 2003, Craft reported improve-
ment in symptoms of his neuropathy; the doctor noted a
rash on Craft’s legs and renewed the prescription for
Craft’s neuropathy medication. On October 8, 2003, Craft
visited Dr. Escalona, who diagnosed Craft with diabetes,
6                                                    No. 07-2303

uncontrolled diabetic neuropathy, and depression. Dr.
Escalona also noted that Craft continued to have
paresthesia and pain in his arms and legs despite the
neuropathy medication.5
  The hearing for Craft’s disability claims was held on
October 7, 2003. Craft was forty-four years old at the time.
The ALJ heard testimony from Craft and his landlord,
Vivian Hedemark. Craft testified that he experienced
paresthesia in his arms, legs, and back, which caused him
to have difficulty sleeping at night. He also complained
of loss of teeth, memory loss, and weight loss. The ALJ
questioned Craft as to the extent of his daily activities.
Craft testified that daily activities left him exhausted. He
cooked his own meals, walked to the mailbox daily,
vacuumed once a week, and occasionally drove until
his vehicle needed repairs that he could not afford.
Hedemark testified about Craft’s weight loss, memory loss,
and rages that he would go into “when his diabetes [was]
high.” She also confirmed that Craft could not sleep at
night because she could hear him walking around and
watching television. After consulting with a vocational
expert (“VE”), the ALJ concluded that Craft was not
disabled.



5
  Paresthesia refers to a burning or prickling sensation that
usually occurs in the hands, arms, legs, or feet. Chronic
paresthesia can be a symptom of traumatic nerve damage. See
National Institute of Neurological Disorders and Stroke Paresthesia
Inform ation Page, http ://ww w .nind s.nih.gov /diso rders/
paresthesia/paresthesia.htm (last visited July 17, 2008).
No. 07-2303                                                  7

                        II. Analysis
  Where the Appeals Council has denied review of the
ALJ’s decision, we review the ALJ’s decision as the final
decision of the Commissioner. Schmidt v. Astrue, 496 F.3d
833, 841 (7th Cir. 2007). We review the ALJ’s legal conclu-
sions de novo. Id. We deferentially review the ALJ’s factual
determinations and affirm the ALJ if the decision is
supported by substantial evidence in the record. Id.
Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a
conclusion.” Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir.
2004). The ALJ is not required to mention every piece of
evidence but must provide an “accurate and logical
bridge” between the evidence and the conclusion that the
claimant is not disabled, so that “as a reviewing court,
we may assess the validity of the agency’s ultimate find-
ings and afford [the] claimant meaningful judicial re-
view.” Young v. Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004).
  A claim of disability is determined under a sequential
five-step analysis. See 20 C.F.R. § 404.1520 (DIB); 20 C.F.R.
§ 416.920 (SSI).6 The first step considers whether the
applicant is engaging in substantial gainful activity. The
second step evaluates whether an alleged physical or
mental impairment is severe, medically determinable,
and meets a durational requirement. The third step


6
   Although the Code of Federal Regulations contains separate
sections for DIB and SSI, the processes of evaluation are iden-
tical in all respects relevant to this case. For simplicity, we
will cite only to the DIB sections.
8                                               No. 07-2303

compares the impairment to a list of impairments that
are considered conclusively disabling. If the impairment
meets or equals one of the listed impairments, then the
applicant is considered disabled; if the impairment does
not meet or equal a listed impairment, then the evaluation
continues. The fourth step assesses an applicant’s residual
functional capacity (“RFC”) and ability to engage in past
relevant work. If an applicant can engage in past relevant
work, he is not disabled. The fifth step assesses the appli-
cant’s RFC, as well as his age, education, and work experi-
ence to determine whether the applicant can engage
in other work. If the applicant can engage in other work,
he is not disabled.
  In this case, at steps one and two, the ALJ determined
that Craft had not engaged in substantial gainful activity
and that he had severe impairments due to insulin depend-
ent diabetes mellitus with neuropathy and early
retinopathy, a history of crush injury to the left foot, and
dysthymia. At step three, the ALJ determined that the
impairments did not meet or equal the listed impairments.
The ALJ next determined that Craft’s RFC was for a full
range of light work, limited to simple, unskilled tasks. The
ALJ reasoned that the RFC was appropriate because no
greater or additional limitations were justified by the
medical evidence and Craft’s complaints were not
entirely credible. At step four, the ALJ concluded that
Craft could not return to his past relevant work, which
consisted of driving trucks and HVAC installation. The
ALJ consulted a VE who opined that Craft could engage
in work as a hand packager or assembler. At step five, the
ALJ agreed that Craft could engage in this work, and,
therefore, concluded he was not disabled.
No. 07-2303                                                 9

                  A. Mental Limitations
   Craft first argues that the ALJ failed to use the “special
technique” to assess his mental impairments. The special
technique is set forth in 20 C.F.R. § 404.1520a, and it is
used to analyze whether a claimant has a medically
determinable mental impairment and whether that impair-
ment causes functional limitations. If a limitation is of
listings-level severity, then the claimant is conclusively
disabled. Thus, the special technique is used to evaluate
mental impairments at steps two and three of the five-step
evaluation. See SSR 96-8p.
  The special technique requires that the ALJ evaluate the
claimant’s “pertinent symptoms, signs, and laboratory
findings” to determine whether the claimant has a medi-
cally determinable mental impairment. 20 C.F.R.
§ 404.1520a(b)(1). If the claimant has a medically determi-
nable mental impairment, then the ALJ must document
that finding and rate the degree of functional limitation
in four broad areas: activities of daily living; social func-
tioning; concentration, persistence, or pace; and episodes
of decompensation. Id. § 404.1520a(c)(3). These functional
areas are known as the “B criteria.” See 20 C.F.R. pt. 404,
subpt. P, app. 1, § 12.00 et seq.
  The first three functional areas are rated on a five-point
scale of none, mild, moderate, marked, and extreme. 20
C.F.R. § 404.1520a(c)(4). The final functional area is rated
on a four-point scale of none, one or two, three, and four
or more. Id. The ratings in the functional areas correspond
to a determination of severity of mental impairment. Id.
§ 404.1520a(d)(1). If the ALJ rates the first three functional
10                                                No. 07-2303

areas as none or mild and the fourth area as none, then
generally the impairment is not considered severe. Id.
Otherwise, the impairment is considered severe, and the
ALJ must determine whether it meets or is equivalent
in severity to a listed mental disorder. Id. § 404.1520a(d)(2).
If the mental impairment does not meet or is not
equivalent to any listing, then the ALJ will assess the
claimant’s RFC. Id. § 404.1520a(d)(3). The ALJ must docu-
ment use of the special technique by incorporating the
pertinent findings and conclusions into the written deci-
sion. Id. § 404.1520a(e)(2). The decision must elaborate on
significant medical history, including examination and
laboratory findings, and the functional limitations that
were considered in reaching a conclusion about the
mental impairment’s severity. The decision must also
incorporate “a specific finding as to the degree of limitation
in each of the functional areas.” Id.
  In this case, the ALJ determined at step two that Craft
had “severe” limitations due to insulin dependent diabetes
mellitus with neuropathy and early retinopathy, a history
of crush injury to the left foot, and dysthymia. As the
government concedes, the ALJ did not apply the special
technique to determine the severity of Craft’s mental
impairments. The ALJ implicitly found that Craft’s
dysthymia was a medically determinable impairment but
then apparently jumped to the conclusion that the
dysthymia was severe without discussing Craft’s mental
medical history or rating the severity of the four functional
areas of limitation. The ALJ did recite some of Craft’s
mental medical history in the RFC analysis; however, the
RFC analysis is not a substitute for the special technique,
No. 07-2303                                                11

even though some of the evidence considered may over-
lap. See SSR 96-8p. The ALJ explicitly stated that Craft’s
limitations from his physical and mental impairments did
not individually or in combination meet or equal a listed
impairment.
   The government argues that the ALJ’s failure to use the
special technique is harmless because Craft has not shown
that consideration of the B criteria would have resulted
in a determination of disability due to a listings-level
impairment. After all, the ALJ did determine that Craft
had a severe mental impairment and considered whether
it met or equaled a listed impairment, as required by the
final step of the special technique. Under some circum-
stances, the failure to explicitly use the special technique
may indeed be harmless error. See, e.g., Keys v. Barnhart, 347
F.3d 990, 994 (7th Cir. 2003) (finding harmless error where
an older version of a regulation was used because the
outcome would have been the same under the new regula-
tion). We cannot conclude that it was harmless here
because the ALJ’s failure to consider the functional impair-
ments during the special technique analysis was com-
pounded by a failure of analysis during the mental RFC
determination, as we will discuss further. Ultimately, the
ALJ gave short shrift to potential limitations caused by
Craft’s mental impairments, and that error requires a
remand.
  Craft next argues that the ALJ failed to determine a
proper mental RFC for Craft, resulting in the VE being
given a flawed hypothetical, which affected the ALJ’s
determination of Craft’s non-disability at step five of the
12                                             No. 07-2303

analysis. The RFC is the maximum that a claimant can
still do despite his mental and physical limitations. 20
C.F.R. § 404.1545(a)(1); SSR 96-8p. It is based upon the
medical evidence in the record and other evidence, such
as testimony by the claimant or his friends and family.
20 C.F.R. § 404.1545(a)(3). The ALJ is required to deter-
mine which treating and examining doctors’ opinions
should receive weight and must explain the reasons for
that finding. Id. § 404.1527(d), (f).
  When determining the RFC, the ALJ must consider all
medically determinable impairments, physical and mental,
even those that are not considered “severe.” Id.
§ 404.1545(a)(2), (b), (c). Mental limitations must be part
of the RFC assessment, because “[a] limited ability to
carry out certain mental activities, such as limitations in
understanding, remembering, and carrying out instruc-
tions, and in responding appropriately to supervision, co-
workers, and work pressures in a work setting, may
reduce [a claimant’s] ability to do past work and other
work.” Id. § 404.1545(c).
  In explaining the basis for the RFC, the ALJ first listed
Craft’s alleged symptoms and limitations. She discussed
Craft’s daily activities and Hedemark’s testimony. As is
relevant to the mental analysis, the ALJ stated that Craft
and Hedemark testified about Craft’s memory loss. The
ALJ stated that Hedemark also testified that Craft had
mood swings and would go into rages “when his diabetes
[was] high.” The ALJ then recited some of Craft’s medical
history.
  With respect to possible mental limitations, the ALJ
noted that treating physician Dr. Rodriguez had found
No. 07-2303                                                     13

Craft to have mild limitations in activities of daily living,
social functioning, and concentration, persistence, and
pace. The ALJ noted that Dr. Frey’s psychiatric examina-
tion found Craft to be mildly depressed, frustrated, and
helpless, and that Craft believed it was due to his diabetes
and his inability to pay for medication. Dr. Frey also
noted that Craft’s memory was within normal limits, and
he diagnosed Craft with dysthymic disorder. The ALJ
noted that Dr. Dang’s psychiatric examination reported
that Craft’s mood was depressed, he appeared tired, and
he had a problem with concentration. Dr. Dang diagnosed
Craft with dysthymia and assigned a global assessment of
functioning (“GAF”) of 50.7 Finally, the ALJ noted that
treating physician Dr. Escalona diagnosed him with
depression and also stated that he suffered from mood
swings.
    The ALJ concluded that Craft’s RFC was:
     a full range of light work, which involves lifting no
     more than 20 pounds at a time with frequent lifting
     or carrying of objects weighing up to 10 pounds, except
     that he can only walk occasionally, cannot climb, and
     cannot perform more than simple, unskilled tasks. The
     limitation to simple, unskilled task[s] is based on the



7
  The GAF scale reports a clinician’s assessment of the individ-
ual’s overall level of functioning. Sims v. Barnhart, 309 F.3d 424,
427 n.5 (7th Cir. 2002). A GAF of 50 indicates serious symptoms
or functional limitations. American Psychiatric Association,
Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.
1994).
14                                                No. 07-2303

     claimant’s history of dysthymia and complaints of
     ongoing fatigue due to an inability to sleep well.
Based upon the VE’s opinion that Craft’s previous jobs
required a medium to very heavy level of exertion, the
ALJ concluded that Craft could not perform past relevant
work. The ALJ asked the VE the following hypothetical
for a claimant aged 39-44 with Craft’s prior work experi-
ence: “can lift up to 20 pounds occasionally, 10 pounds
frequently. Sit, stand, or walk as required. Can occasionally
walk. Cannot climb. Can perform simple unskilled tasks,
which by definition can be detailed but not require a lot
of variables to them.” The VE concluded that the
claimant could perform work as a hand packager and
assembly line worker, of which there were 15,000
positions in the Chicago area, and the ALJ ultimately
adopted this finding in her decision. The ALJ asked the
VE additional hypotheticals with varying physical limita-
tions, but no mental limitations were added.
   The ALJ’s mental RFC analysis is troubling in several
respects. Most significantly, the ALJ’s RFC and the
hypotheticals given to the VE ostensibly accounted for
Craft’s mental impairments by limiting him to simple,
unskilled work. However, the Social Security Administra-
tion has explained: “[b]ecause response to the demands of
work is highly individualized, the skill level of a position
is not necessarily related to the difficulty an individual will
have in meeting the demands of the job. A claimant’s
[mental] condition may make performance of an unskilled
job as difficult as an objectively more demanding job.” SSR
85-15.
No. 07-2303                                               15

   The government directs our attention to Johanson v.
Barnhart, 314 F.3d 283, 289 (7th Cir. 2002), in which the ALJ
adopted a medical opinion where a doctor had “trans-
lated” the checkmarks on a mental RFC assessment form
into a suggested RFC that the claimant could engage in
repetitive, low-stress work. Here, the only doctor to fill
out a mental RFC assessment checklist was Dr. Tomassetti,
whose opinion the ALJ never mentioned. Dr. Tomassetti
placed checkmarks in boxes to indicate that Craft had
moderate and slight limitations in several areas, and the
narrative portion of the form “translated” that Craft
had the ability to understand and recall instructions, his
mood moderately interfered with his concentration and
pace, and he enjoyed people but had a difficult time
controlling his temper. In Johanson, the RFC reflected some
work requirements that were relevant to mental abilities
(i.e., repetition and stress); here, the RFC was for “un-
skilled” work, which by itself does not provide any infor-
mation about Craft’s mental condition or abilities. The
Social Security Administration has stated that where the
claimant has the ability to understand, carry out, and
remember simple instructions; respond appropriately to
supervision, coworkers, and usual work situations; and
deal with changes in a routine work setting, then an RFC
of “unskilled” work would be appropriate. See 20 C.F.R.
§ 404.1545(c); SSR 85-15.
  Here, the use of the term “unskilled” is unhelpful
because we cannot discern whether the ALJ actually
found Craft to have those abilities. Most of the ALJ’s
discussion of Craft’s medical history is merely a recita-
tion of information contained in his medical records. The
16                                             No. 07-2303

ALJ implicitly found that Dr. Rodriguez’s opinion de-
served less weight, and she explicitly found that two non-
examining state agents’ opinions should be accorded some
weight (only one was a psychiatric assessment, by Dr.
Frey). The rest of the medical opinions were recited
without a determination of weight; therefore, we cannot
determine the significance of Dr. Dang’s opinion, and, as
noted previously, Dr. Tomassetti’s opinion was never
mentioned at all. All three psychiatric assessments (by
Dr. Frey, Dr. Dang, and Dr. Tomassetti) indicate that Craft
had some level of difficulty with memory, concentration,
or mood swings. We conclude that the there is not an
“accurate and logical bridge” between the ALJ’s recitation
of the mental medical evidence and the decision to
account for Craft’s mental impairments by limiting him
to unskilled work.
  Although the ALJ is not required to mention every piece
of evidence, we note for future reference some of the
unmentioned mental evidence that seemed particularly
critical to the mental RFC analysis. Dr. Tomassetti found
Craft to be moderately limited in two of the B Criteria
(social functioning and concentration, persistence, or
pace), as well as moderately limited in the ability to
understand, remember, and carry out detailed instructions,
the ability to maintain attention and concentration for
extended periods, the ability to complete a normal work-
day without interruptions from psychologically based
symptoms, and the ability to get along with coworkers or
peers without distracting them or exhibiting behavioral
extremes. The ALJ certainly is entitled to give non-examin-
ing psychiatrist Dr. Tomassetti’s opinion whatever
No. 07-2303                                               17

weight that it is due; however, the failure to mention
this detailed mental assessment is cause for concern. The
ALJ also failed to note that Dr. Frey’s evaluation men-
tioned that Craft’s mental functioning had “been reduced
80-90%.” Although this statement seems inconsistent
with some of Dr. Frey’s other conclusions about Craft, we
cannot tell whether the ALJ considered and rejected
this piece of evidence because she did not mention it.
Finally, the ALJ discussed Dr. Dang’s evaluation but
failed to mention any of the moderate and slight mental
limitations that Dr. Dang found Craft to possess.


                 B. Physical Limitations
Craft also asserts that the ALJ erred in assessing his
physical limitations because of a negative credibility
finding. An ALJ is in the best position to determine the
credibility of witnesses, and we review that determination
deferentially. Sims v. Barnhart, 442 F.3d 536, 538 (7th Cir.
2006). We overturn a credibility determination only if it is
patently wrong. Prochaska v. Barnhart, 454 F.3d 731, 738 (7th
Cir. 2006). The determination of credibility must contain
specific reasons for the credibility finding. Arnold v.
Barnhart, 473 F.3d 816, 822 (7th Cir. 2007) (citing SSR 96-
7p). The finding must be supported by the evidence and
must be specific enough to enable the claimant and a
reviewing body to understand the reasoning. Id. Where
the credibility determination is based upon objective
factors rather than subjective considerations, we have
greater freedom to review the ALJ’s decision. Clifford v.
Apfel, 227 F.3d 863, 872 (7th Cir. 2000) (quoting Herron v.
Shalala, 19 F.3d 329, 335 (7th Cir. 1994)).
18                                             No. 07-2303

  An ALJ must consider a claimant’s subjective com-
plaints of pain if the claimant has a medically determined
impairment that could reasonably be expected to produce
that pain. 20 C.F.R. § 404.1529(c)(1). Here, the ALJ deter-
mined that the objective medical evidence did not pro-
vide strong support for Craft’s claimed symptoms and
limitations. The ALJ’s conclusion that Craft’s complaints
were not supported by the medical evidence was based
upon three considerations.
  First, the ALJ found that Craft’s complaints were not
entirely credible because he “did not seek any treatment
from 1998 to 2001.” While reciting Craft’s medical history,
the ALJ acknowledged that Craft was treated several times
during 1998 and 2001—which left only 1999 and 2000
without treatment. The ALJ failed to note, however, that
Craft was also treated on September 28, 2000. The govern-
ment asserts that this was harmless error because the
doctor’s report from the visit in 2000 did not contain any
information of substance, and it still demonstrates Craft’s
“dearth of treatment” during that time period. Several of
Craft’s medical records noted, however, that Craft had
been out of compliance with his medicine and did not seek
regular treatment because of his inability to cover the
associated costs. In assessing credibility, infrequent
treatment or failure to follow a treatment plan can support
an adverse credibility finding where the claimant does not
have a good reason for the failure or infrequency of
treatment. SSR 96-7p. However, the ALJ “must not draw
any inferences” about a claimant’s condition from this
failure unless the ALJ has explored the claimant’s explana-
tions as to the lack of medical care. Id. An inability to
No. 07-2303                                              19

afford treatment is one reason that can “provide insight
into the individual’s credibility.” Id. Here, although the
ALJ drew a negative inference as to Craft’s credibility
from his lack of medical care, she neither questioned him
about his lack of treatment or medicine noncompliance
during that period, nor did she note that a number of
medical records reflected that Craft had reported an
inability to pay for regular treatment and medicine.
   Second, the ALJ claimed in her written decision that
Craft had “a litany of complaints that were not noted in
the treatment records until the day after the hearing. . . .
Specifically, the claimant was asked at the hearing if he
had ever addressed the various complaints to his doctors
and he said he raised them every time. . . . [This] does not
enhance his credibility.” This statement by the ALJ
is completely without foundation.
   Craft’s complaints at the hearing included: pain and
tingling in his legs (his left leg had been bothering him
for a few years and his right leg began to bother him in
June 2002), knee pain, open sores on his ankles and calves,
pain and tingling in his left arm, pain and tingling in his
upper back, a lack of energy, sleeping during the day
because of pain at night, loss of teeth, weight loss, and
memory loss. The ALJ asked Craft to estimate when he
first talked to a doctor about his neuropathy. The ALJ also
asked Craft what his doctor said about the open sores. The
ALJ did not ask Craft about reporting any of his other
complaints to his doctors—the only reference Craft
made to complaining to his doctors “every time” was in
reference to the question about neuropathy, and his
answer was consistent with the medical records.
20                                             No. 07-2303

  Further, the medical records show that Craft raised these
complaints long before the hearing with the ALJ. The
hearing with the ALJ was on October 7, 2003. Craft’s
medical records note complaints of pain or numbness as
early as October 11, 2001, and it is subsequently noted at
nearly every visit during 2002 and 2003. He complained
of memory loss in 2001 and 2002. He complained of
vision problems in 2001, 2002, and May 2003. He com-
plained of a lack of energy in 2001. He complained of
weight loss in 2001. He complained of sores on his legs
in July 2003. He complained of being unable to sleep at
night in 2002 and May 2003. The record simply does not
reflect the ALJ’s contention that Craft raised a “litany of
complaints” at the hearing without first complaining of
them to his doctors. Not only did Craft complain
about these ailments, but the doctors often made relevant
diagnoses. Craft was repeatedly diagnosed with neuropa-
thy with symptoms in his legs and left arm, and he was
regularly prescribed medication for it. Craft’s records
also indicate diagnoses of early retinopathy or vision
loss on several occasions. The only complaints not
evident in the medical records were loss of teeth and
back pain.
  The credibility determination affected the ALJ’s findings
as to the extent of Craft’s limitations, which directly
impacted the outcome at step five. The ALJ asked the
VE more restrictive hypotheticals based upon some of
Craft’s physical complaints, which the ALJ did not ulti-
mately adopt. The VE testified that if Craft were limited
to occasional use of his left hand, then work would be
precluded. The VE also testified that if Craft were re-
No. 07-2303                                               21

quired to lie down during the workday outside of normal
break times, then work would be precluded. Because
two of the three reasons the ALJ listed for finding Craft
incredible are contradicted by the objective evidence, we
conclude that the credibility determination was patently
wrong, and the error cannot be deemed harmless.
  In light of the remand, we make one additional note
with respect to the ALJ’s third reason for finding Craft
incredible. An ALJ can appropriately consider a claimant’s
daily activities when assessing his alleged symptoms. See
20 C.F.R. § 404.1529. However, “[w]e have cautioned the
Social Security Administration against placing undue
weight on a claimant’s household activities in assessing
the claimant’s ability to hold a job outside the home.”
Mendez v. Barnhart, 439 F.3d 360, 362 (7th Cir. 2006). Here,
the ALJ questioned Craft about his ability to prepare
meals, make his bed, clean his apartment, take walks, and
shop for groceries. The ALJ concluded that Craft’s activi-
ties “belie his assertion of incapacity.” The ALJ ignored
Craft’s qualifications as to how he carried out those activi-
ties: Craft’s so-called “daily walk” was merely to the
mailbox at the end of the driveway, his vacuuming took
only four minutes, and his grocery shopping was done
on a motorized cart at the store and he was able to carry
only one grocery bag in each hand into the house. Each
activity left him exhausted. Unless the ALJ properly
finds Craft’s testimony to be incredible on remand, any
such testimony about how Craft copes with his daily
activities should be considered in the RFC assessment.
22                                              No. 07-2303

                    C. VE Testimony
  For completeness, we also address Craft’s final argu-
ment, that the VE’s testimony conflicted with the jobs she
cited from the Dictionary of Occupational Titles (“DOT”)
and was unsupported because she was unable to sub-
stantiate her testimony on demand.
   Craft contends that the VE chose two occupational
categories containing 103 jobs and was unable to pro-
vide the occupational codes for those jobs. Without the
occupational codes, Craft’s counsel was prevented from
exploring whether Craft could truly perform any of
those jobs with the limitations that he had. We agree
with the district court’s conclusion that Craft’s counsel did
not sufficiently challenge the VE’s testimony. Counsel
asked whether the VE had the “DOT code here with you
today?” The VE responded: “The actual Dictionary of . . .
publication?” to which counsel responded affirmatively.
The VE replied that she keeps copies of a range of DOT
titles with her throughout the day as she attends hearings.
Craft’s counsel then asked what the VE was reading
from when she gave her opinion to the ALJ, and she
replied that she was reading from notes she took while the
ALJ was talking. Craft now explains that counsel was
asking for the occupational codes, not the DOT itself, and
argues that the VE’s reply that she was reading from
notes taken while the ALJ was speaking demonstrates
that her testimony was without foundation. Even if
counsel was asking for the occupational codes, it does not
appear that the VE understood the request. Counsel’s
oblique references to the VE bringing the code and reading
No. 07-2303                                                23

from her notes did nothing to inform the ALJ or VE that
counsel’s ability to challenge the job requirements was
hampered by not knowing which particular jobs were
included in the broad categories of hand packager or
assembly line worker.
  When a VE provides evidence about the requirements
of a job or occupation, the ALJ has an affirmative duty to
ask about potential conflicts between that evidence and
the DOT. Prochaska, 454 F.3d at 735; SSR 00-4p. The ALJ
must obtain a reasonable explanation for any apparent
conflict. Prochaska, 454 F.3d at 735; SSR 00-4p. In Prochaska,
the claimant contended that each job in the occupational
categories identified by the VE would require her to stoop
or reach above the shoulder level, which the ALJ found
that she could not do. On appeal, we could not determine
whether the requirements of bending or stooping were
actually inconsistent with the DOT, but we stated that
there was an “unresolved potential inconsistency” which
should have been explored by the ALJ. Prochaska, 454
F.3d at 736.
  Here, the ALJ asked whether the characteristics of the
jobs were consistent with the DOT, and the VE responded
that they were. However, the VE had previously volun-
teered that the hypothetical’s requirement of a position
that allowed for occasional walking would preclude
some, but not all, of the job titles she had identified. On
remand, the ALJ should further explore any potential
conflicts between the VE’s testimony and the DOT to
ensure that the jobs’ requirements are consistent with
Craft’s abilities.
24                                        No. 07-2303

                   III. Conclusion
Because the ALJ erred in assessing Craft’s mental and
physical limitations, we R EVERSE the judgment of the
district court and R EMAND for proceedings consistent
with this opinion.




                        8-22-08